DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 12, 14-16, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al US PG-Pubs 2015/0220321(from IDS) hereinafter “Jung”.

As per claim 1, Jung discloses method of controlling a first mobile Intelligent Transport System (ITS) station:
[0010]” it is an object of the present disclosure to provide a method of easily updating software of a terminal for a telematics unit or a navigation device in a vehicle”

identifying a second mobile ITS station having a software version updatable on the first mobile ITS station based on receiving a message from at least one neighbor mobile ITS station through a first communication interface:
[Fig. 2 and 0031]”Describing the process of selecting a vehicle to share the update file, the vehicle desiring to perform the software update searches for the neighboring vehicles with which the update file is enabled to be shared”;

 making a request for a software update file for the updatable software version to the second mobile ITS station through the first communication interface:
[Fig. 2/3 and 0036]In addition, the vehicle may select a target vehicle, which is optimal to share the update file, among the neighboring vehicles considering the mobility of the vehicle.

receiving the software update file from the second mobile ITS station while a connection to the second mobile ITS station is maintained through the first communication interface:
[Fig. 2/3 and 0011] “Receiving a shared update file from the target vehicle via wireless communication, the shared update file based on the updated software; storing the shared update file; and updating the out-of-date software using the shared updated file”; 

 
As per claim 2, the rejection of claim 1 is incorporated and furthermore Jung discloses:
wherein the identifying the second mobile ITS station comprises: determining whether the second mobile ITS station drives a same route of at least one partial section of a route of the first mobile ITS station:
the vehicle may select a target vehicle, which is optimal to share the update file, among the neighboring vehicles considering the mobility of the vehicle. The vehicle may be set to select a vehicle which meets the following requirements, whereby it may be possible to ascertain whether a vehicle meets the requirements by sharing information with all neighboring vehicles through V2V communication, for example”;
Fig. 2/3 and 0035] “D) The vehicle moves in the same direction (e.g., travelling direction). It may again be possible to identify the vehicle by sharing information through V2V communication”;

  As per claim 3, the rejection of claim 1 is incorporated and furthermore Jung discloses:
while the software update file is received from the second mobile ITS station, maintaining a distance between the first mobile ITS station and the second mobile ITS station equal to or smaller than a preset value:
[0036]In addition, the vehicle may select a target vehicle, which is optimal to share the update file, among the neighboring vehicles considering the mobility of the vehicle. The vehicle may be set to select a vehicle which meets the following requirements, whereby it may be possible to ascertain whether a vehicle meets the requirements by sharing information with all neighboring vehicles through V2V communication, for example”;
[0039] “c) The vehicle has an inter-vehicle distance less than a predetermined distance”. 

  As per claim 5, the rejection of claim 1 is incorporated and furthermore Jung discloses:
if a connection to the second mobile ITS station is disconnected while receiving the software update file:
[0030]” The file units from number 1 to number N are transmitted and received from a file sharing vehicle when the update file is shared. When the communication is broken while the file is being received, e.g., due to the movement of the vehicle, the number of the last received file unit is stored.
 searching for a third mobile ITS station having the updatable software version; and   Clean Specificationreceiving a rest of the software update file from the third mobile ITS station:
  [0030]” Then, the vehicle performs the continuous download operation to receive the next file unit from a new vehicle selected from the neighboring vehicles having the file unit next to the stored file unit. When the vehicle receives all of the file units from 1 to N, the software update can be performed”;

As per claim 6, the rejection of claim 1 is incorporated and furthermore Jung discloses:
 wherein the first communication interface comprises a Dedicated Short Range Communication (DSRC) interface:
[0027]” A vehicle-to-vehicle (V2V) communication module for sharing or transmitting an update file between vehicles may include a Wi-Fi module”;

  As per claim 12, the rejection of claim 1 is incorporated and furthermore Jung discloses:
if there are a plurality of software updatable on the first mobile ITS station, making a request for the software update file to the second mobile ITS station having an updatable version of software meeting a prescribed condition.  
[0036] “In addition, the vehicle may select a target vehicle, which is optimal to share the update file, among the neighboring vehicles considering the mobility of the vehicle. The vehicle may be set to select a vehicle which meets the following requirements, whereby it may be possible to ascertain whether a vehicle meets the requirements by sharing information with all neighboring vehicles through V2V communication, for example.

. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-10 and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Jung et al US PG-Pubs 2015/0220321A1  hereinafter “Jung” in view of Khoryaev et al  US PG-Pubs 2019/0174547 hereinafter “Khoryaev”.

As per claim 7, the rejection of claim 6 is incorporated and furthermore Jung does not discloses:

Khoryaev discloses:
	confirming a service channel having a lowest Channel Busy Ratio (CBR) among a plurality of channels of the DSRC interface through a control channel of the DSRC interface:
[0102]”For instance, the primary and secondary channels can be assigned to each V2V service type. Alternatively, the service-specific channel priority levels can be assigned. In any of these scenarios, the vUE can measure the channel loading by utilizing a congestion metric and select the appropriate frequency channel for communication. If service-specific priorities are assigned to each channel, the vUE may prioritize the channel that has higher priority for a given service delivery unless the channel is overloaded or congested at the radio layer. If the channel is overloaded, the vUE may select a non-overloaded channel that has the highest priority for the given V2V service to be delivered”;

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Khoryaey into teaching of Jung to use co-existence of radio access technology (RAT) and congestion. This will provide a device with the ability to detect the presence of a RAT at a specific selected frequency (channel), which, if present, may trigger a frequency channel reselection process. A frequency channel selection and switching procedure may further be provided to minimize the impact of the RATs on one another. Khoryaev [0079]


 making a request for the software update file to the second mobile ITS station; and receiving the software update file from the second mobile ITS station:
  	[0027]” A vehicle-to-vehicle (V2V) communication module for sharing or transmitting an update file between vehicles may include a Wi-Fi module”;
[Fig. 2/3 and 0036]In addition, the vehicle may select a target vehicle, which is optimal to share the update file, among the neighboring vehicles considering the mobility of the vehicle.

But not explicitly:

Request and receive using the confirmed service channel.

Khoryaev discloses:
Communicate and exchange data using the confirmed service channel:
[0102] “the vUE can measure the channel loading by utilizing a congestion metric and select the appropriate frequency channel for communication. If service-specific priorities are assigned to each channel, the vUE may prioritize the channel that has higher priority for a given service delivery unless the channel is overloaded or congested at the radio layer. If the channel is overloaded, the vUE may select a non-overloaded channel that has the highest priority for the given V2V service to be delivered”;”

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Khoryaey into teaching of Jung to use switching procedure based on metrics such as channel loading/congestion. The system preferably select non-overloaded channel but with 

As per claim 9, the rejection of claim 1 is incorporated and furthermore Jung discloses:
if a connection to the second mobile ITS station is disconnected while receiving the software update file, receiving a rest of the software update file from the second mobile ITS station:
[0030]” The file units from number 1 to number N are transmitted and received from a file sharing vehicle when the update file is shared. When the communication is broken while the file is being received, e.g., due to the movement of the vehicle, the number of the last received file unit is stored. Then, the vehicle performs the continuous download operation to receive the next file unit from a new vehicle selected from the neighboring vehicles having the file unit next to the stored file unit. When the vehicle receives all of the file units from 1 to N, the software update can be performed.

But not explicitly
 Receiving through a second communication interface different from the first communication interface;

Khoryaev discloses:
Switch communication to a second communication interface different from the first communication interface;
 [0098] “in situations in which there are more than two channels, the LTE -V2V UE may preferentially select the non-overloaded channel with higher LLTE -V2V loading (i.e., dominant presence of LTE -V2V transmissions). This is shown in the channel selection scenarios 900 shown in FIG. 9, in which in the LTE -V2V UE selects a target non-overloaded channel with higher LTE -V2V loading as long as the channel is not overloaded. In some embodiments, the channel with the highest LTE-V2V loading is selected. In some cases, as shown by the multichannel operation scenarios, this selection may trigger a secondary selection of the other vUEs (shown as DSRC) from the target channel to a third channel to avoid overloading the channel with the total amount of LLTE -V2V and DSRC communications”;

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Khoryaey into teaching of Jung to use switching procedure based on metrics such as channel loading/congestion. The system preferably select non-overloaded channel but with higher loading(dominant) while preventing channels to become overloaded with the total amount of communication Khoryaev [0098].

  
As per claim 10, the rejection of claim 1 is incorporated and furthermore Jung does not explicitly disclose:
 wherein the second communication interface comprises ITS-G5 interface and LTE PC5 interface.
Khoryaev discloses:
wherein the second communication interface comprises ITS-G5 interface and LTE PC5 interface.
[0079]” The ITS services may be supplied to a vUE via Vehicle-to-Vehicle (V2V), Vehicle-to-Infrastructure (V2I), Vehicle-to-Network (V2N) or Vehicle-to-Pedestrian (V2P) PC5 reference point. V2I communications may involve communications with a Road Side Unit (RSU) and V2N communications may involve communications with an eNB. In order to provide co-channel coexistence of LTE V2V Radio Access Technology (RAT) and other legacy (e.g., Wi-Fi 802.11 p-based Dedicated Short Range Communication (DSRC)) or future ITS technologies (e.g., 5G or New Radio (NR)), it may be desirable to provide the communication device with the ability to detect the presence of a RAT at a specific selected frequency (channel), which, if present, may trigger a frequency channel reselection process. A frequency channel selection and switching procedure may further be provided to minimize the impact of the RATs on one another”;

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Khoryaey into teaching of Jung to use switching procedure based on metrics such as channel loading/congestion. A vehicular Intelligent Transport System allows coexistence of different V2V communication technologies and preferably select non-overloaded channel but with higher loading(dominant) while preventing channels to become overloaded with the total amount of communication Khoryaev [0098].

Claim 20 is the first mobile intelligent system claim corresponding to method claim 7 and rejected under the same rational set forth in connection with the rejection of claim 7 above. 

Claims 4  and 17 are rejected under 35 U.S.C. 103 as being un-patentable over Jung et al US PG-Pubs 2015/0220321A1  hereinafter “Jung”  in view of Miucic at al US PG-Pubs 2011/0009151 herein after “Miucic”..

As per claim 4 the rejection of claim 1 is incorporated and furthermore Jung discloses:
Confirming an area a route of the first mobile ITS station; presetting a software version to update in the area; and identifying the second mobile ITS station having the preset software version if the first mobile ITS station enters the area:
[0046] “The dedicated file sharing vehicle 4 may be driven for the purpose of distributing the update file of the software. When the dedicated file sharing vehicle 4 exists near a conventional vehicle 3, the conventional vehicle 3 receives the update file from the dedicated file sharing vehicle 4 through wireless communication (e.g., V2V communication).
[0043]” ….Further, V.sub.d is an inter-vehicle speed difference, V.sub.I is a speed of a target vehicle, V is a speed of the vehicle of the user, and max (V.sub.I,V) is the highest value of two speeds V.sub.I and V.

 But not explicitly:
The area is a congestion estimated section of the route;
Miucic discloses:
The area is a congestion estimated section of the route;
[0050]”Referring to FIG. 6, motor vehicle 102 may experience heavier traffic conditions at a later time on roadway 500. In this case, motor vehicle 102 may be in communication with a relatively large number of vehicles. In order to reduce the likelihood of channel saturation, motor vehicle 102 may transmit messages with a large transmitting period. For example, in some cases, motor vehicle 102 may transmit messages approximately every 0.5 seconds. In other words, motor vehicle 102 may transmit approximately 2 messages a second.

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Miucic into teaching of Jung to ensure that channel saturation is significantly reduced. In other words, other vehicles on roadway may also attempt to increase the transmitting period (i.e., reduce the frequency of messages) of any messages sent over the vehicle communication network. This arrangement may help reduce the total number of vehicles simultaneously communicating over a network channel, which can help to reduce or substantially eliminate channel saturation. [Miucic [0051]]. 

Claim 17 is the first mobile intelligent system claim corresponding to method claim4 and rejected under the same rational set forth in connection with the rejection of claim 4 above. 

Claims 11 are rejected under 35 U.S.C. 103 as being un-patentable over Jung et al US PG-Pubs 2015/0220321  hereinafter “Jung”  in view of Tobolski at al US PG-Pubs 2015/0242198 herein after “Tobolski”.

As per claim 11, the rejection of claim 1 is incorporated and furthermore Jung does not discloses:

Tobolski discloses:
if the reception of the software update file is completed and the first mobile ITS station stops, rebooting a system of the first mobile ITS station.  
[0055] At block 414, the vehicle 31 sets the inactive installation to be the new active installation. For example, if the installation is successful, the vehicle module 202 may alter the boot information for the vehicle module 202 to set the inactive installation to be the new active installation up on the next boot. In some cases, the vehicle module 202 may force a reboot of the vehicle module 202, while in other cases the vehicle module 202 may allow the reboot to be delayed until the next time the vehicle module 202 is booted (e.g., upon the next key-on cycle of the vehicle 31). Upon the next boot, if the software update is successful, the vehicle module 202 may update the former active installation to match the new version of the software as well. If, however, the reboot fails, the vehicle module 202 may be able to gracefully fall back to the previous active installation (and in some cases roll back the failed changes to the inactive installation as well). After block 414, the process 400 ends.

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Tobolski into teaching of Jung to be able to recover old version or return to old known working state of the software of the vehicle upon failure or validation. This ensure that the vehicle will be left in a working states regardless of the outcome of the update [Tobolski [0055]].

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent art:
Bauchot et al, US PG-Pubs 2006/0294514:
In the disclosure V2V software update is divided into Code segments that include a sequence number and can be downloaded in any order. The download of a given code can therefore be interrupted at any segment, and restarted either with the same vehicle or with another vehicle. Moreover the download of a given code may be performed simultaneously from several vehicles by requesting different segment numbers of a same code to each partner vehicle. This mechanism, well known in the peer to peer protocols on the Web, maximizes the probability and minimizes the time for obtaining the entire code. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155.  The examiner can normally be reached on Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRAHIM BOURZIK/           Examiner, Art Unit 2191                                                                                                                                                                                             
/WEI Y ZHEN/           Supervisory Patent Examiner, Art Unit 2191